The Judges pronounced their opinions.
JUDGE TUCKER.
In considering a similar question to the present in the case of Eppes v. Cole, 4 H. & M. 161, (except that in that case an express promise that the plaintiff should be paid to his satisfaction was proved,) I had occasion to cite a passage from Wooddeson’s lectures, vol. 3, p. 152, in which he says that such an action as this is maintainable, to obtain a recompense for the occupation of the plaintiff’s land, by his permission, where there is no stipulation for any precise rent; and 408 adds, that scarce any *thing is more usual than such an action of assumpsit for the use and occupation of the plaintiff’s house by his permission. I> cited also the opinion of Judge Buller, in the case of Birch v. Wright, 1 T. R. 387, in corroboration thereof. He there said, the action may be maintained either upon an express *159or an implied promise. I beg leave to refer to the case itself for further particulars; and shall conclude with giving it as my opinion, that the judgment of the District Court is erroneous, and ought to be reversed, and judgment rendered for the appellant.
JUDGE ROANE and FEEMING were of the same opinion.
By the whole Court, judgment reversed, and directed to be entered for tne appellant, according to verdict.